Citation Nr: 0003963	
Decision Date: 02/15/00    Archive Date: 02/23/00

DOCKET NO.  98-10 137A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel 




INTRODUCTION

The veteran had active service from March 1944 to June 1945. 
The appellant is his widow.

An October 1979 RO rating decision denied service connection 
for the cause of the veteran's death on a direct basis, due 
to residuals of service-connected anxiety neurosis and scar 
of the left eyebrow.  The appellant was notified of this 
decision, and she did not appeal.

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 1998 RO rating decision that denied service 
connection for the cause of the veteran's death.  The 
appellant submitted a notice of disagreement in May 1998, and 
the RO issued a statement of the case in June 1998.  The 
appellant submitted a substantive appeal in July 1998.

It appears that the veteran's original claims folder and 
service medical records are unavailable, and that the record 
consists of a "rebuilt" claims folder.  Under the 
circumstances, it is impossible to determine the factual 
basis for the previous denial, and the Board will address the 
issue of service connection for the cause of the veteran's 
death on a de novo basis, as did the RO.


FINDINGS OF FACT

1.  The veteran's death in November 1970 was due to 
bronchogenic carcinoma.

2.  At the time of the veteran's death, service connection 
was in effect for anxiety neurosis, rated 50 percent 
disabling, and for scar of the left eyebrow (noncompensable).

3.  The veteran's service-connected anxiety neurosis 
intensified his nicotine dependence and cigarette smoking 
habit.

4.  Cigarette smoking was a causative factor in cancer of the 
veteran's lungs.

5.  The appellant's claim was received prior to June 10, 
1998.


CONCLUSIONS OF LAW

1.  The veteran's nicotine dependence and cigarette smoking 
were aggravated by his service-connected anxiety neurosis.  
Allen v. Brown, 7 Vet. App. 439 (1995).

2.  Nicotine dependence and cigarette smoking contributed 
substantially and materially to the cause of the veteran's 
death.  38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Factual Background

The veteran had active service from March 1944 to June 1945.

Service medical records and the veteran's original claims 
folder are unavailable and presumed lost.

Service documents reveal that the veteran was discharged from 
service in 1945 due to a nervous condition.

A death certificate reveals that the veteran's death in 
November 1970 was due to bronchogenic carcinoma, and that 
this condition had its onset approximately five months prior 
to death.  No other significant condition was listed as 
contributing to the veteran's death, and an autopsy was not 
performed.  The veteran died at a hospital.

The appellant has provided copies of old letters received 
from VA.  A 1945 letter to the veteran from the Atlanta RO 
shows that service connection was granted for a nervous 
condition rated 50 percent disabling, and for scar of the 
left eyebrow (noncompensable).  A 1968 letter to the veteran 
from the Buffalo RO shows that his mental disorder remained 
rated at 50 percent.  An undated VA statement of the case 
shows that service connection for the cause of the veteran's 
death had been denied in December 1970 and that the claim had 
reopened and again denied in October 1979.  The only evidence 
described is a medical statement from Amo J. Piccoli, M.D.,

noting that []he treated the veteran for 
11 years prior to his death for a number 
of maladies, one of which was 
nervousness.  He gave his opinion that 
cigarette smoking was considered a 
causative factor in cancer of the lungs 
and in view of the fact that the 
veteran's nervousness impaired his 
judgment his cigarette smoking was 
intensified.  He felt that therefore his 
nervous disorder did contribute to his 
death in some way.

A notarized statement submitted by the appellant's sister in 
October 1997 recalls one family gathering after the war in 
the late 1940's, where the appellant's sister approached the 
veteran about his "chain" smoking.  At the time the veteran 
would smoke one cigarette after another, and would light one 
cigarette with the one that he was going to throw away, and 
he did this all the time.  The veteran told the appellant's 
sister that he had tried to quit smoking and did so for one 
month, but he was too nervous and to get the hell off his 
back.  The veteran did not quit smoking even when he had 
cancer.

A statement submitted by the veteran's nephew in March 1998 
notes that the veteran was a "chain" smoker and probably 
smoked two to four packs a day; and that even after the 
veteran came home from the hospital with cancer, he would 
plead for a cigarette.  This statement is not notarized.

Statements of the appellant in the claims folder are to the 
effect that a medical statement regarding the relationship 
between the veteran's smoking and nervous disorder was 
provided by Dr. Piccoli in 1979, and that the appellant was 
unable to get another medical statement because Dr. Piccoli 
has since retired and moved out-of-state.  The appellant also 
states that the veteran started smoking in service and that, 
because of his nervous condition, he could not quit smoking 
no matter how hard he tried.


B.  Legal Analysis

The appellant's claim is well grounded, meaning it is 
plausible.  The Board notes that the RO has been unable to 
locate the veteran's service medical records and original 
claims folder, which presumably include a medical statement 
by Dr. Piccoli as described in the (circa) 1979 VA statement 
of the case submitted for the record by the appellant.  Under 
the circumstances in this case, the Board finds that all 
relevant available evidence has been obtained with regard to 
the claim and that no further assistance to the appellant is 
required to comply with VA's duty to assist her.  38 U.S.C.A. 
§ 5107(a) (West 1991).  Finally, as the claim was received 
prior to June 10, 1998, it is not barred by 38 U.S.C.A. 
§ 1103 (West Supp. 1999).

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in service. 38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Secondary service connection may be granted for disability 
that is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (1999).  
With regard to the matter of establishing service connection 
for a disability on a secondary basis, the United States 
Court of Appeals for Veterans Claims (hereinafter, the Court) 
has held that when aggravation of a non-service-connected 
disability is proximately due to or the result of a service 
connected condition, such disability shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  Prior 
to Allen, specifically at the time of the 1979 reopening and 
denial, "secondary" service connection based on aggravation 
of a nonservice-connected disability by a service-connected 
disability did not exist.

Where a malignant tumor becomes manifest to a degree of 10 
percent within one year from date of termination of active 
service, it shall be presumed to have been incurred in active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause or be etiologically related.  For a service- 
connected disability to constitute a contributory cause, it 
is not sufficient to show that it casually share in producing 
death, but rather, it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

The evidence establishes that the veteran's death was caused 
by bronchogenic carcinoma.  Service connection was in effect 
for a nervous disorder, rated 50 percent disabling, at the 
time of his death.

The only pertinent and competent evidence of record is the 
1979 statement of the case which describes a 1979 medical 
statement by Dr. Piccoli, who had treated the veteran for 
approximately eleven years prior to the veteran's death.  
Dr. Piccoli noted that cigarette smoking was considered a 
causative factor in cancer of the lungs.  He also noted that, 
in view of the fact that the veteran's nervousness impaired 
his judgment, the veteran's cigarette smoking was 
intensified.  It was Dr. Piccoli's opinion that the veteran's 
nervous disorder did contribute to his death in some way.  
The lay statements are pertinent, but not competent where 
medical evidence is necessary.  The unique circumstances of 
this case, where lost medical evidence is described in an old 
statement of the case, lead the Board to find that that 
statement of the case is the best evidence of what Dr. 
Piccoli stated and is acceptable as medical evidence.

The Board notes that, under Allen supra, the appellant need 
not show that nicotine dependence arose during service, but 
instead must show that the veteran's nicotine dependence and 
cigarette smoking were aggravated by his service-connected 
anxiety neurosis.  The conclusion of Dr. Piccoli's 1979 
medical statement was to the effect that the veteran's 
service-connected anxiety neurosis intensified his smoking 
habit.  Lay statements of record reflect that the veteran was 
indeed a chain smoker, and that he continued to smoke and 
would not quit smoking even when diagnosed with cancer.  
Records show that the veteran's service-connected anxiety 
neurosis was rated 50 percent disabling at the time of the 
veteran's death. Dr. Piccoli also asserted that cigarette 
smoking was a causative factor for the development of cancer 
of the lungs, and concluded that the veteran's service-
connected anxiety neurosis contributed to his death in some 
way.  There being no evidence to the contrary, the Board 
finds the medical statement of Dr. Piccoli credible.

Having considered all the evidence, the Board finds that it 
is at least in equipoise as to whether or not the veteran's 
service-connected anxiety neurosis aggravated his nicotine 
dependence and smoking habit, which in turn contributed 
substantially and materially to bronchogenic carcinoma, the 
documented cause of the veteran's death.  Under the 
circumstances, the appellant prevails as to her claim for 
service connection for the cause of the veteran's death with 
application of the benefit of the doubt in her favor.  
38 U.S.C.A. § 5107(b) (West 1991); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).





ORDER

Service connection for the cause of the veteran's death is 
granted.




		
	J. E. DAY
	Member, Board of Veterans' Appeals



 

